The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Terminal Disclaimer
The June 3, 2021 terminal disclaimer for U.S.Patent 10625277 is approved.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner’s search of the prior art confirms Kadkhodayan; Babak et al. (US 20100003824 A1) as the closest prior art. See the Examiner’s August 29, 2019 final rejection in parent application 15449239 for analysis thereunder. Claim 1 is allowed at least because Kadkhodayan does not teach, alone or in combination, wherein Kadkhodayan’s body (506-”backing plate”; Figure 5C,10A-C; [0045]; aluminum; [0030]-Applicant’s 102; Figure 1) is electrically coupled to the gas distribution plate (504-”inner electrode”; Figure 5C, 6A-D; [0045]-Applicant’s 104; Figure 1) through Kadkhodayan’s clamp (516; Figure 5C,8A-8D; [0045],[0058],[0060]; “aluminum or some other metal”-Maraschin-Applicant’s 110; Figure 1), and wherein a lower surface of Kadkhodayan’s clamp (516; Figure 5C,8A-8D; [0045],[0058],[0060]; “aluminum or some other metal”-Maraschin-Applicant’s 110; Figure 1) is substantially coplanar with a lowermost surface of Kadkhodayan’s gas distribution plate (504-”inner electrode”; Figure 5C, 6A-D; [0045]-Applicant’s 104; Figure 1).
Claim 11 is allowable at least because Kadkhodayan does not teach or suggest, alone or in combination, Kadkhodayan’s body (506-”backing plate”; Figure 5C,10A-C; [0045]; aluminum; [0030]-Applicant’s 102; Figure 1) is electrically coupled to the gas distribution plate (504-”inner 
Likewise, claim 13 is allowable at least because Kadkhodayan does not teach or suggest, alone or in combination, Kadkhodayan’s body (506-”backing plate”; Figure 5C,10A-C; [0045]; aluminum; [0030]-Applicant’s 102; Figure 1) is electrically coupled to Kadkhodayan’s gas distribution plate (504-”inner electrode”; Figure 5C, 6A-D; [0045]-Applicant’s 104; Figure 1) through Kadkhodayan’s clamp (516; Figure 5C,8A-8D; [0045],[0058],[0060]; “aluminum or some other metal”-Maraschin-Applicant’s 110; Figure 1). As stated above, the claimed “electrically coupled” is interpretted in the context of the specification and drawings such that the sole electrical path between the claimed “gas distribution plate” and the claimed “body” is through the claimed “clamp”. Notably, the claimed “gas distribution plate” and the claimed “body” are electrically isolated from each other via gaskets 120, 122, 124 ([0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20150371824 A1
US 20150007770 A1
US 20140209027 A1
US 20120304933 A1
US 20110308733 A1
US 20110083809 A1
US 20100261354 A1
US 20100184298 A1
US 20100003824 A1
US 20090305509 A1
US 20090081878 A1
US 20080308228 A1
US 7861667 B2
US 7827931 B2
US 7743730 B2
US 7270713 B2
US 6200415 B1
US 6036782 A
US 5766364 A
US 5746875 A
US 5722668 A
US 5558717 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner can not be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
/Rudy Zervigon/Primary Examiner, Art Unit 1716